FELED

MAR 5 1015

Clerk. U S Dlstrict Goun
District Of Nlontana

 

IN THE UNITED STATES I)ISTRICT CoURT B"‘"“Q*‘
FOR THE l)lSTRlCT oF MONTANA
BILLINGS DIvISIoN

UNITED STATES oF AMERICA, CR 17-60-BLG-SPW

Plaintiff,

oRDER
VS.

JOSHUA ABRAM DISKIN,

Defendant.

 

 

Upon the Defendant’S Motion for Leave to File Exhibit 502 Under Seal
(Doc. ]07), and good cause appearing,

IT IS HEREBY ORDERED that the Defendant’s Exhibit 502 (Del"endant
TuSS’S affidavit in support of an application for telephonic Seal'ch Warl‘ant) in

support of Defendant’s Motion to Suppress and Brief in Suppolt is filed under seal.

J,»M»H
DATED this C) day of March, 2019.

AWW_- /: z</Q/zzz,a,

’SUSAN P. WATTERS‘

United States District Judge
1

